                                                                              CLERK:AT
                                                                                    OFFI
                                                                                       R CEU.s. DIST.O Um
                                                                                        OANOG ,VA
                                                                                         FILED

                         IN THE UNITED STATES DISTRICT COURT                        JA# 32 2222
                        FOR THE W ESTERN DISTRICT OF VIRGINIA                   JULI
                                                                                   A kDU . ,
                                                                               BY:           Rx             .

                                  R O A N O K E D IW SIO N                         D P c Rlç

PH ILIP W ILSO N ,                                   CA SE N O .7:19CV 00771

                        Plaintiff,
                                                     M EM O M N D U M O PIN IO N


1ç.1è.J&.I).(2,!r:(JtJL.,                            By: Glen E.Conrad
                                                     SeniorUnited StatesDistrictJudge
                        D efendants.

        Philip W ilson,a V irginia inm ate proceeding pro K ,tiled this civilrights action ptlrsuant

to42 U.S.C.j 1983,allegingthatajailoffkialviolatedhisprivacy rightsandverbally harassed
him . After review of W ilson's submissions, the court concludes that the action must be

summ arily dismissed.

        W ilson is incarcerated atNorthwestern RegionalAdultDetention Center (ç$N1kADC'').
H e allegesthe follow ing events:

        l was followed into bathroom, shower area aglainstq policies my rights and
        PREA....EMlisconducttoolklplaceon Octgober4,20192....Hemademeput
        onclgothesjthatwlerejwaytoosmallashetherted gsicjmeandmadejokes.And
        heaskedme,tGl-low'syotlrDaddy?''mlultiple)times.
        (lnqJuly 2019 therewasglassin my food. lbrokleqtwo ofmy teeth. Needed
        pulled. Cgausingjme pain formore thganq63 days. 1asked Sgt.Taylor for
        toothbrush. And on Nov 10 or11g,)2019 Sgt.Taylorgavemefood with humin
        Esicqt00thinit.Andmadgejjokeabouttoothbrush.
Com pl.2,ECF N o.1. W ilson sues Sgt.Taylorand N R AD C,seeking m onetary dnm ages.

       Under42U.S.C.j1997e(c)(1),thecourtmay dismissany j 1983action Etwith respectto
prison conditions...ifthecourtissatisfied thatthe action isfrivolous,malicious,(or)failsto
state a claim upon which relief can be granted.'' To state a claim , the plaintiffs Gifactual

allegations m ust be enough to raise a right to relief above the speculative level,''to one that is
Sçplausibleon itsface,''ratherthan m erely çiconceivable.'' BellAtl.Corp.v.Twombly,550 U.S.

544 555 570 (2007).1
        Section 1983 permitsan aggrieved party to filea civilaction againsta person foractions

taken undercolorofstatelaw thatviolated hisconstitm ionalrights. See Cooperv.Sheehan,735

F.3d 153,158(4th Cir.2013). TheNRADC,oneofthe defendantsW ilsonhasnamed,isajail
and cnnnotqualifyasaperson to besued underj 1983. See,e.R.,M ccoy v.ChesapeakeCorn
Center,788 F.Supp.890,893-94 (E.D.Va.1992). Although the otherdefendmlt,Sergeant
Taylor,isapersonthatmaybesued tmderj 1983,W ilson'sallegationsagainsthim failto state
any plausible claim that Taylor violated his constitutional rights related to the events he

describes.

       W ilson appearsto believe thathe has a constimtionalrightto privacy thatwasviolated

when Taylorfollowed him into thebathroom to change clothes. ttW hilethe Fourth Amendm ent

applies to lawfully confned prisoners,inmates have much m ore lim ited privacy interests than

those not incarcerated.'' Douclas v.Johnson,N o.7:11-CV-00468,2013 W L 1.123849,at *7

(W .D.Va.M ar.18,2013)(citing Bellv.W olfsh,441 U.S.520,545-46 (1979)(upholding
prison policy providing for a visualbody cavity strip search of prison inm ates, finding that

prisons are places âaught with serious sectlrity dangers in which inmates attemptto secrete

contraband by concealing itin body cavities). The courtofappealshasrecognized alimited
right for inm ates not to have their genitals exposed to persons of the opposite sex unless

reasonably necessary. Leev.Downs,641F.2d 1117,1119 (4th Cir.1981). Thatrighthasnot
been extended to lim ited exposuze w hen both the prisoner and the ofticer are the sam e sex. See,

e.g.,Lawrence v.O'Brien',No.7:08CV00022,2008 W L 2199275,at*5 (W .D.Va.M ay 27,

        1 Thecourthasom itted internalquotation marks, alterations,and/orcitationshere and throughout
thisopinion,unlessothenvise noted.
2008) (Turk,J.)(recognizing no Fotlrth Amendmentviolation occtlrswhen male correctional
officersconductavisualstrip searchofamaleinmate).
       W ilson alleges only thatTaylor,a m ale officer,wentinto the bathroom area with him

while he changed clothing. He does not allege thatduring this process,Taylor observed his

tmcovered genitals. Even if Taylorhad done so,however,the courtis satisfied thatexposure

under such circum stances to an officer of the sam e sex simply does notrise to constitutional

proportionsasrequired to beactionableunderj1983.IfTaylorviolated prison policy in some
respect,thatfactalonedoesnotequateto a violation ofthe Fourth Amendmentorany plausible

claim underj1983. SeeUnited Statesv.Caceres,440 U.S.741,752-55 (1978)(violationsof
governmentalpoliciesorprocedures,standingalone,donotnmotmtto constitmionalviolationsl;
Riccio v.Cty.ofFairfax.Va.,907 F.2d 1459,1469 (4th Cir.1990)(ifstate 1aw grantsmore
proceduralrightsthan Constitution requires,state official's failure to abide by state law isnot

federal due process issue). The court concludes that W ilson's privacy concerns must be
sllm marily dism issed forfailureto statea claim .

       W ilson also complainsaboutadverseliving conditionsatthejail- being forced towear
clothing thatwastoo smallforhim and receiving food containing foreign objects. The Eighth
Am endmentprotectsprisoners from crueland unusualliving conditions. Rhodesv.Chapman,

452 U.S.337,347 (1981). ççgA)prisonermustprovetwo elements- thatthe deprivation ofa
basichllman need wasobjectively sufficiently serious,andthatsubjectively the officialsacted
with asuo ciently culpablestateofmind.'' Shnkkav.Smith,71F.3d 162,166(4th Cir.1995).
%Gl-
   flheordinarydiscomfortaccompanyingprison lifeispartand parcelofthepunishmentthose
individuals convicted ofcrim inaloffensesendure as recom pense fortheircrim inalactivity.'' Id.
Thus,

        to demonstrate that a deprivation is extreme enough to satisfy the objective
        com gonentofan Eighth Amendm entclaim ,a prisonermustproduce evidence of
        aseriousorsignificantphysicaloremotionalinjuryresultingfrom thechallenged
        conditions,...or dem onstrate a substantialrisk ofsuch serious harm resulting
        from theprisoner'sunwilling exposureto the challengedconditions.

Id
=

        W ilson does notstate facts showing thatwearing too-sm allclothing placed him atany

substantialrisk ofseriousphysicalorm entalharm orthathe suffered any such hnnn. Thus,the

courtwillsum marily dism isshisclaim aboutclothing size.

        Theforeign objectsallegedly fotmdin W ilson'sfood,oneofwhich caused him tosuffer
broken teeth,m ay satisfy thesubstantialrisk ofseriousharm facetofthe constitutionalstandard.

W ilson has not stated facts,however,showing thatTaylor acted with deliberate indifference

here. To prove deliberate indifference,W ilson m ust show that Taylor knew the food being

served to W ilson posed a substantial risk of serious hnrm and failed to take Sireasonable

measures''to alleviatethatrisk. Farmerv.Brennan,511U.S.825,834,837 (1994). W ilson
does notallege thatTaylorhad any involvem entwhatsoeverwith preparing the food on either

occasion orthathe lcnew itcontained potentially hnnnfulobjects. Assuch,W ilson hasnot
show n that Taylor w as deliberately indiffer
                                            'ent, and his Eighth A m endm ent claim against this

defendantregarding thetainted food m ustbesllm marily disrnissed.

        Finally,W ilson contendsthatTaylorverbally teased and taunted him aboutthe clothing

and hisrequestfora toothbrush. A llegations of verbalabuse and harassm entby guards,w ithout

more,donotstateanyconstitutionalclaim.Hensleev.Lewis,153Fed.App'x 178,180(4thCir.
2005)(citingCollinsv.Cundy,603F.2d 825,827 (10th Cir.1979)).ççW ordsby themselvesdo
notstate a constitutionalclaim ,w ithoutregard to theirnattlre.'' M orrison v.M artin,755 F.Supp.


                                               4
683, 687 (E.D.N.C.), aff'd, 917 F.2d 1302 (4th Cir. 1990) (unpubtished). Nor does the
Constitution Rprotectagainstallintnzsionson one'speaceofmind.''Pittslev v.W arixh,927 F.2d
                                                                          -




3,7 (1stCir.1991),abroaated on--
                               otherr-oundsby Cnty.ofSacramentov.Lewis,523U.S.833
(1998:. A guard'sverbalhnmssmentoridlethreatstoan inmate,even ifthey causean inmate
fear or emotionalnnxiety,do not constimte an invasion of any identified liberty interest. Id.;

:mmons v.M cLaughlirq 874 F.2d 351,354 (6th Cir.1989) (verbalthreats causing fearfor
plaintiff'slifenotan infzingementofaconstitutionaldght);M-artin v.Sament,780 F.2.d 1334,
1338 (8th Cir.1985)(calling an inmate an obscenename did notviolateconstitutionalrights).
Thus,W ilson's allegations- that Taylor made verbalcomm ents or even threatswhich W ilson

fotmd hum iliating ordisturbing- do not form the factualbasis of an actionable constitutional

claim of any sort. Accordingly,the court will summ arily dismiis this portion of W ilson's

complaint.
      For the stated reasons,        .          .     .              .             '
                                                                                   J
                                the courtconcludesthatw ilson's covplaintfailsto staie any
j 1983 claim upon which relief could be granted. Therefore,the courtwillsummnrlly dismiss
thecasewithoutprejudice,pmsuanttoj 1997e(c)(1). Anappropriateorderwillissueherewith.
       Dismissalofthe casewithoutprejudice leavesW ilson freeto refl
                                                                   'lehisclaimKin anew
and scparate civilaction ifhe can correctthe factualdeficiencies described in thisopinion. uw

Clerk is directed to send copies of this mem omndum opinion and accompanying order to

plaintiff.
       E                YA
         NTER :Thisz ;       dayofJanuary,2020.


                                                    SeniorUnited StatesD istdctJudge
